Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Please note the EXAMINER for this application has CHANGED.
	Applicants’ Amendment to the Claims filed on 09/17/2020 is entered.
Applicants’ Amendment to the Specification filed on 02/12/2021 is entered.
Claim 25 is newly added.  
Claims 1, 4-8, 10-12, 14-19, and 25 are pending and examined in this office action. 
Information Disclosure Statement
	The IDS filed on 12/09/2020 has been considered by the examiner.  Note the Fang reference is lined-through and has not been considered because it does not appear to have been filed and because the IDS citation is missing a date.
Priority
	This US15/569,024 filed on 10/24/2017 is a 371 of PCT/IB2016/059597 filed on 04/29/2016 which claims foreign priority to LUXEMBOURG 92705 04/30/2015, EP 15190078.4 10/16/2015.

Response to Amendment
Any/all objections and rejections made in a previous office action and not repeated in this office action is withdrawn herein.

The Mairhofer Declaration
The Mairhofer Declaration under 37 CFR 1.132 filed 09/14/2020 has been fully considered and in combination with current claim amendments is sufficient to overcome the rejection of claims 1, 4-8, 10-12, 14-19 based upon being unpatentable over JP S61-100197 in view of Shadrin et al. (Microbiology 158: 2753-2764, 2012) as set forth in the last Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Dean Fanelli on 02/11/2021.
The application has been amended as follows: 
Cancel claims 6 and 11.
Amend claim 1 as follows:     A bacterial host cell which is E. coli and which
comprises under the control of an inducible promoter a nucleotide sequence  encoding a phage protein which inhibits growth of said bacterial host cell; and
 comprises a nucleotide sequence encoding a RNA polymerase which is heterologous for said bacterial host cell, wherein said RNA polymerase, which is heterologous for said bacterial host cell is bacteriophage T3 RNA polymerase, T7 bacteriophage RNA polymerase, engineered orthogonal T7 RNA polymerase, bacteriophage SP6 RNA polymerase or bacteriophage Xp10 RNA polymerase;  and
comprises a nucleotide sequence which encodes a protein of interest under the control of a promoter recognized by said RNA polymerase, which is heterologous for said host cell;
wherein said nucleotide sequence encoding a phage protein which inhibits growth of said bacterial host cell and said nucleotide sequence encoding said RNA polymerase, which is heterologous for said bacterial host cell are integrated into the genome of said host cell,
wherein said phage protein which inhibits growth of said bacterial host cell is
(a)    a protein having the amino acid sequence shown in Seq Id No: 1 which inhibits bacterial host cell RNA polymerase; or 
(b)    a protein having an amino acid sequence which has an identity of 80% or more to the full-length of the amino acid sequence shown in Seq Id No: 1 and which inhibits bacterial host cell RNA polymerase.
Amend claim 10 as follows:  A preparation of a bacterial host cell which is E. coli and which
(i) comprises under the control of an inducible promoter a nucleotide sequence encoding a phage protein which inhibits growth of said bacterial host cell, wherein said phage protein which inhibits growth of said bacterial host cell is
(a)    a protein having the amino acid sequence shown in Seq Id No: 1 which inhibits bacterial host cell RNA polymerase; or 
(b)    a protein having an amino acid sequence which has an identity of 80% or more to the full-length of the amino acid sequence shown in Seq Id No: 1 and which inhibits bacterial host cell RNA polymerase; and
(ii) comprises a nucleotide sequence encoding an RNA polymerase which is heterologous for said bacterial host cell, wherein said RNA polymerase, which is heterologous for said bacterial host cell is bacteriophage T3 RNA polymerase, T7 bacteriophage RNA polymerase, engineered orthogonal T7 RNA polymerase, bacteriophage SP6 RNA polymerase or bacteriophage Xp10 RNA polymerase;  and
comprises a nucleotide sequence which encodes a protein of interest under the control of a promoter recognized by said RNA polymerase, which is heterologous for said host cell,
wherein said nucleotide sequence encoding a phage protein which inhibits growth of said bacterial host cell and said nucleotide sequence encoding said RNA polymerase, which is heterologous for said bacterial host cell are integrated into the genome of said host cell.
Amend claim 15 as follows:  A method for increasing the yield of a protein of interest, comprising transforming a bacterial host which is E. coli and which comprises:
(i)    a nucleotide sequence encoding an RNA polymerase being heterologous for said bacterial host cell, wherein said RNA polymerase, which is heterologous for said bacterial host cell is bacteriophage T3 RNA polymerase, T7 bacteriophage RNA polymerase, engineered orthogonal T7 RNA polymerase, bacteriophage SP6 RNA polymerase or bacteriophage Xp10 RNA polymerase; and
(ii)    a nucleotide sequence which encodes said protein of interest, wherein said nucleotide sequence, which encodes said protein of interest is under the control of a promoter which is recognized by said RNA polymerase being heterologous for said bacterial host cell;

wherein said nucleotide sequence encoding a phage protein which inhibits growth of said bacterial host cell and said nucleotide sequence encoding said RNA polymerase being
heterologous for said bacterial host cell are integrated into the genome of said host cell,
and 
wherein said phage protein which inhibits growth of said bacterial host cell is
(a)    a protein having the amino acid sequence shown in Seq Id No: 1 which inhibits bacterial host cell RNA polymerase; or 
(b)    a protein having an amino acid sequence which has an identity of 80% or more to the full-length of the amino acid sequence shown in Seq Id No: 1 and which inhibits bacterial host cell RNA polymerase.

Amend claim 17 as follows: add “and” after “toxic for cells,”.
Amend claim 14 in part (c) as follows:  “0[[,]]05 h-1” to “0.05 h-1”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
It is considered that the claimed element of a phage protein comprising 80% sequence identity to the full-length of SEQ ID NO: 1 and which inhibits E.coli host cell RNA polymerase has written description support before the effective filing date of the presently claimed invention as evidenced by the Shadrin et al reference (Microbiology, 2012, of record).
The closest prior art JP S61-100197 (i.e., English language equivalent is EP0178863) and discloses a system for high-level expression of a heterologous protein of interest in an E.coli host cell wherein synthesis of a T7 RNA polymerase within the host cell is triggered by a regulatable host-specified promoter (page 5, para 3).  However, no prior art discloses the presently claimed invention where both the nucleic acid sequence encoding the heterologous RNA polymerase and the nucleic acid sequence encoding the phage protein are integrated into the genome of the E.coli host cell where the phage protein is under the control of an inducible promoter. Further, it is considered that the presently claimed invention as a whole is non-obvious in view of the persuasive Mairhofer Declaration showing that using genome-integrated Gp2 compared to Gp2 encoded on a plasmid provided beneficial results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 4, 5, 7, 8, 10, 12, 14-19, and 25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636